IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,402-03


EX PARTE CARY KERR





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS 
AND MOTION FOR STAY OF EXECUTION 
IN CAUSE NO. C-297-007102-0874357-C
IN THE 297TH JUDICIAL DISTRICT COURT
TARRANT COUNTY


Per Curiam. Price, J., filed a dissenting statement in which Johnson, J.,
joined.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In March 2003, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set applicant's punishment at death.  This Court 

affirmed applicant's conviction and sentence on direct appeal.  Kerr v. State, No. AP-74,637
(Tex. Crim. App. Jan. 12, 2005)(not designated for publication). 
	In October 2004, applicant filed in the trial court his initial post-conviction application
for writ of habeas corpus.  This Court denied applicant relief.  Ex parte Kerr, No. WR-62,402-01 (Tex. Crim. App. Aug. 31, 2005)(not designated for publication).  Applicant filed
his first subsequent application in the trial court in August 2006.  This Court dismissed that
application because it failed to meet the dictates of Article 11.071, § 5.  Ex parte Kerr, No.
WR-62,402-02 (Tex. Crim. App. Dec. 20, 2006)(not designated for publication).  This, his
second subsequent application, was filed in the trial court on April 27, 2011.
	Applicant presents a single allegation in his application in which he asserts that his
initial state habeas counsel rendered ineffective assistance of counsel which ineffectiveness
denied applicant a proper review of his ineffective assistance of trial counsel claims.  We
have reviewed the application and find that applicant has failed to meet the requirements of
Article 11.071, § 5.  Accordingly, we dismiss his application and deny his motion for stay
of execution. 
	IT IS SO ORDERED THIS THE 28th DAY OF APRIL, 2011.

Publish